UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                             Submitted April 26, 2005*
                              Decided April 27, 2005

                                       Before

                    Hon. JOHN L. COFFEY, Circuit Judge

                    Hon. TERENCE T. EVANS, Circuit Judge

                    Hon. DIANE S. SYKES, Circuit Judge

No. 04-4024

LOREN LONGARD,                               Appeal from the United States District
    Plaintiff-Appellant,                     Court for the Eastern District of
                                             Wisconsin
      v.
                                             No. 03-C-544
CITY OF GREEN BAY, et. al.,
     Defendants-Appellees.                   William E. Callahan, Jr.,
                                             Magistrate Judge.


                                     ORDER

       Loren Longard sued the City of Green Bay, Wisconsin, claiming that his due
process rights were violated when his public vehicle licenses were revoked for
deliberately attempting to circumvent the city’s insurance requirements for taxis.
The district court granted summary judgment for the city, finding that Longard
failed to exhaust administrative remedies, that the post-deprivation procedures he
was afforded “satisfied due process,” and that no other constitutional rights were
violated.



      *
       After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See Fed. R. App. P. 34(a)(2).
No. 04-4024                                                                      Page 2

       Appealing pro se, Longard fails to set forth any argument challenging the
basis of the district court’s decision. Instead he filed a letter relating his hardship,
and inserted handwritten comments between the lines and in the margins of a copy
of the district court’s decision, asserting blanket denials of wrongdoing and
charging that his rights had been violated. Although we construe pro se filings
liberally, the appellant must point to some specific error in law or fact on the part of
the district court. Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001).
Because Longard failed to comply with Fed. R. App. P. 28(a)(9), he has forfeited
appellate review of the district court’s decision. Voelker v. Porsche Cars of North
America, Inc., 353 F.3d 516, 528 (7th Cir. 2003). This appeal is DISMISSED.